UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-1137



ROBERT J. MCCARTY,

                                              Plaintiff - Appellant,

          versus


RICHARD DANZIG, Secretary of the Navy,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CA-98-369-A)


Submitted:   April 15, 1999                 Decided:   April 20, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert J. McCarty, Appellant Pro Se. Jeri Kaylene Somers, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia; Major Joe
Delbert Baker, II, DEPARTMENT OF THE NAVY, Arlington, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert J. McCarty appeals the district court’s order granting

partial summary judgment to the employer, in this employment dis-

crimination action, and the order denying his motion to reconsider

the partial summary judgment order.    We have reviewed the record

and the district court’s opinions and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

McCarty v. Danzig, No. CA-98-369-A    (E.D. Va. Nov. 18 & Dec. 29,

1998.)*   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       The orders from which McCarty appeals were filed on November
16 and December 18, 1998, and entered on the district court’s
docket on November 18 and December 29, 1998. Pursuant to Fed. R.
Civ. P. 58 and 79(a), it is the date that the judgment or order was
entered on the docket sheet that we take as the effective date of
the district court’s decision.     See Wilson v. Murray, 806 F.2d
1232, 1234-35 (4th Cir. 1986).


                                  2